 



Exhibit 10.8
AMENDMENT 2006-I
IGT PROFIT SHARING PLAN
     WHEREAS, International Game Technology, a Nevada corporation (the
“Company”), maintains the IGT Profit Sharing Plan, as amended (the “Plan”); and
     WHEREAS, the Company has the right to amend the Plan, has approved the Plan
amendments set forth below, and has instructed the undersigned duly authorized
officer of the Company to execute this document to conclusively evidence the
approval and adoption of such amendment.
     NOW, THEREFORE, effective as of January 1, 2006 or as otherwise noted, the
Plan is hereby amended in the following manner:
     1. The definition of “Related Company” in Section 1.2 is hereby amended by
revising the last sentence to read as follows:
     “Notwithstanding the foregoing, except as provided in the following
sentences, an organization shall not be considered a Related Company for any
purpose under the Plan prior to the date it is considered affiliated under
clauses (a) through (d) above. With respect to each Eligible Employee who was
employed by WagerWorks, Inc. (“WagerWorks”) or any of its subsidiaries as of
August 25, 2005 (the date of acquisition of WagerWorks by the Company),
WagerWorks or any of its subsidiaries shall be treated as a Related Company
prior to such acquisition but only for purposes of determining such Eligible
Employees’ Years of Vesting Service. With respect to each Eligible Employee who
was employed by Venture Catalyst Inc. (“VCAT”) or any of its subsidiaries as of
the date of the acquisition of VCAT by the Company, VCAT or any of its
subsidiaries shall be treated as a Related Company prior to such acquisition but
only for purposes of determining such Eligible Employees’ Years of Vesting
Service.”
     2. Section 3.6(d)(1) of the Plan is hereby amended in its entirety to read
as follows:
     “(1) Excess Compensation Deferrals, and any earnings attributable thereto
(determined under one of the methods permitted by applicable Treasury
Regulations), may be distributed to the Participant (as set forth in subsection
(e)) within the 2-1/2 month period following the close of the Plan Year to which
the excess Compensation Deferrals relate to the extent feasible, but in all
events no later than 12 months after the close of such Plan Year. Any such
excess Compensation Deferrals distributed from the Plan with respect to a
Participant for a Plan Year shall be reduced by any amount previously
distributed to such Participant under Section 3.5(b) for the Participant’s
taxable year ending with or within such Plan Year.”

 



--------------------------------------------------------------------------------



 



     3. Section 3.6(d)(4) of the Plan is hereby amended in its entirety to read
as follows:
     “(4) The Company, in its discretion, may make a contribution to the Plan,
which will be allocated among the Accounts of all Participants, or only those
who are non-Highly Compensated Employees (as determined by the Company) who have
met the requirements of Section 2.1 or 2.3, as applicable. Such contributions
will be allocated by using a ratio method where each Participant receives an
amount in a ratio represented by his or her Compensation for the Plan Year as it
bears to the total Compensation of all such Participants for the Plan Year, as
required to satisfy the tests. Such contributions shall be fully (100%) vested
at all times, and shall be subject to the withdrawal restrictions which are
applicable to Compensation Deferrals. Such contributions shall be considered
‘Qualified Non-Elective Contributions’ under applicable Treasury Regulations.
Notwithstanding the foregoing, in the event that the Company makes Qualified
Non-Elective Contributions to the Plan for any given Plan Year, the Company, in
its discretion, may elect to allocate such contributions to any or all
Participants for that Plan Year by any other method allowed under applicable
Treasury Regulations.”
     4. Section 3.7(d) of the Plan is hereby amended in its entirety to read as
follows:
     “(d) If, at the end of a Plan Year, the contribution percentage for Highly
Compensated Employees exceeds the limits established in (c), then the Committee
may elect, at its discretion, to pursue any of the following courses of action
or any combination thereof:
          (1) Excess Employer Matching Contributions (and any earnings
attributable thereto (determined under one of the methods permitted by
applicable Treasury Regulations)) may be forfeited.
          (2) Excess Employer Matching Contributions (and any earnings
attributable thereto (determined under one of the methods permitted by
applicable Treasury Regulations)) may be distributed to the Participant within
the 2-1/2 month period following the close of the Plan Year to the extent
feasible, and in all events no later than 12 months after the close of the Plan
Year.”
     5. Section 5.2 of the Plan is hereby amended by adding the following new
subsection (e), effective as of January 1, 2007, to read as follows:
     “(e) Notwithstanding anything to the contrary in the preceding subsections
of this Section 5.2, any Participant who is employed by the Company or a Related
Company on or after January 1, 2007 shall become vested in his Company
Contribution Account as follows:
     (1) 100% if, while an Employee, he attains his Normal Retirement Age,
incurs a Disability, or dies; or
     (2) in accordance with the following schedule:
A-2

 



--------------------------------------------------------------------------------



 



         
Years of
    Vesting Service   Percentage Vested
Less than 1
    0 %
1
    10 %
2
    20 %
3
    40 %
4
    60 %
5
    80 %
6 or more
    100 %

     6. Section 6.2(a) of the Plan is hereby amended in its entirety to read as
follows:
     “(a) Subject to the approval of the Committee and guidelines promulgated by
the Committee, withdrawals from the Participant’s Compensation Deferral Account
and Rollover Account may be permitted, provided the withdrawal is required to
meet an immediate and heavy financial need. The determination that the
distribution is on account of an immediate and heavy financial need of a
Participant shall be made in accordance with uniform principles consistently
applied and with pertinent Code Sections and corresponding regulations. A
financial need shall not fail to qualify as immediate and heavy merely because
the need was reasonably foreseeable or voluntarily incurred by the Participant.
A distribution will be deemed to be made on account of an immediate and heavy
financial need of the Participant if the distribution is on account of:
     (1) Expenses for (or necessary to obtain) medical care that would be
deductible under Code Section 213(d) (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income);
     (2) Costs directly related to the purchase (excluding mortgage payments) of
a principal residence for the Participant;
     (3) Payment of tuition and related educational fees, and room and board
expenses, for up to the next 12 months of post-secondary education for the
Participant, the Participant’s spouse, children, or dependents (as defined in
Code Section 152, without regard to subsections (b)(1), (b)(2) and (d)(1)(B));
     (4) Payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence, or foreclosure on the mortgage on that
residence;
     (5) Payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Code Section 152, without
regard to Code Section 152(d)(1)(B));
A-3

 



--------------------------------------------------------------------------------



 



     (6) Expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Code Section 165,
determined without regard to whether the loss exceeds 10% of adjusted gross
income; or
     (7) Any other circumstance which the Department of the Treasury determines
to be a deemed immediate and heavy financial need and is approved by the
Committee as a reason for permitting distribution under this Section 6.4.
     The Committee shall determine, in a non-discriminatory manner, whether a
Participant has a financial hardship. A distribution may be made under this
Section 6.2 only if such distribution does not exceed the amount required to
meet the immediate financial need created by the hardship (including taxes or
penalties reasonably anticipated from the distribution) and is not reasonably
available from other resources of the Participant.”
     IN WITNESS WHEREOF, the undersigned duly authorized officer of the Company
has executed this Amendment 2006-I on this                      day of
                    , 2006.

            INTERNATIONAL GAME TECHNOLOGY
      By:           Print Name:  Tami Corbin        Title: Vice President, Human
Resources     

A-4